                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DANIELLE LATIMER,                                     CASE NO. C21-0856-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    AT&T MOBILITY LLC, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated notice of dismissal of
18   Plaintiff’s claims against Defendant AT&T Inc. and stipulated motion requesting that the Court
19   adopt the parties’ proposed briefing schedule for Defendants’ forthcoming motion to dismiss and
20   motion to compel arbitration (Dkt. No. 9).
21          A. Dismissal of AT&T Inc.
22          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
23   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
24   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
25   their stipulation. Although Rule 41 governs dismissal of an “action,” the Ninth Circuit has held
26   that a “plaintiff may dismiss some or all of the defendants . . . through a Rule 41(a)(1) notice.”


     MINUTE ORDER
     C21-0856-JCC
     PAGE - 1
 1   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The parties have stipulated to

 2   dismissing all claims against AT&T Inc. without prejudice, and the stipulation is signed by all

 3   parties who have appeared. (See Dkt. No. 9.) Thus, under Federal Rule of Civil Procedure

 4   41(a)(1)(A)(ii), the stipulation is self-executing. All claims against AT&T Inc. are DISMISSED

 5   without prejudice and without costs to any party, with each party to bear its own attorney fees

 6   and other litigation expenses.

 7          B. Sequencing of Motion to Dismiss and Motion to Compel Arbitration

 8          Finding good cause, the Court GRANTS the parties’ motion regarding the sequencing of
 9   Defendants’ forthcoming motion to dismiss and motion to compel arbitration. Defendants shall
10   file their motion to dismiss no later than July 26, 2021 and their motion to compel arbitration no
11   later than 30 days after the Court rules on the motion to dismiss.
12          DATED this 14th day of July 2021.
13                                                          Ravi Subramanian
                                                            Clerk of Court
14
                                                            s/Paula McNabb
15
                                                            Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0856-JCC
     PAGE - 2
